Exhibit 10.53

LEASE

THIS LEASE is made and entered into effective as of May 30, 2007, by and between
JFS Desert Fountain Properties, LLC, (“Landlord”), a Minnesota limited liability
company, and Classic Affairs, Inc. (“Tenant”), a Minnesota corporation.

Landlord, in consideration of the rents, terms, covenants, conditions and
agreements hereinafter provided and described on the part of Tenant to be paid,
kept and performed, hereby leases and lets unto Tenant, and Tenant hereby takes
and hires from Landlord, the Property described in Article I hereof, and
Landlord and Tenant hereby covenant, promise and agree as follows:

ARTICLE I.

THE PROPERTY

The Property consists of real property located at 115 4th Street South,
Minneapolis, Minnesota, 55402 and legally described as set forth in Exhibit A
hereto, together with all buildings and improvements thereon and all
appurtenances belonging thereto.

ARTICLE II.

TERM

The term of this Lease (“Term”) shall be approximately one (1) month, commencing
on May 30, 2007 (the “Commencement Date”), and ending on June 30, 2007. In the
event Tenant holds over at the end of the Term, Tenant’s occupancy of the
Property shall be on a month-to-month basis only and shall not constitute a
renewal or extension of this Lease.

ARTICLE III.

BASE RENT

Tenant shall pay to Landlord, at 60 South Sixth Street, Suite 2540, Minneapolis,
MN 55402 or at such other place as Landlord may from time to time designate in
writing, minimum rent (“Base Rent”) in the amount of eight-hundred thirty-three
dollars and no/100 ($833.00) per day and payable in advance on the Commencement
Date and on the first day of each and every calendar month during the Term. If
the Commencement Date occurs other than on the first day of a calendar month,
the monthly installment of Base Rent payable for the calendar month during which
the Commencement Date occurs shall be prorated, based on the number of days
during such calendar month from and including the Commencement Date through the
end of such calendar month. In the event Tenant or an affiliate of Tenant
purchases the property, any Base Rent paid, but not yet earned, shall be
refunded to Tenant.

This Lease is a net lease, and all rents and other sums payable under this Lease
by Tenant, whether denominated as rents or otherwise, shall be considered rent
as between Landlord and Tenant and shall be paid without offset, counterclaim,
abatement or defense, and this Lease shall not be subject to termination by
Tenant by reason of any cause whatever, unless such right to terminate is
expressly set forth in this Lease.



--------------------------------------------------------------------------------

ARTICLE IV.

TAXES

Tenant agrees to pay, as additional rent, before the same would be delinquent,
all real estate taxes and installments of special assessments against the
Property due and payable in each year during the Term, including, without
limitation, one hundred eighty-eight dollars and 15/100 ($188.15) in real estate
taxes per day. The amount of such taxes and assessments payable by Tenant during
any partial calendar year in the Term shall be prorated, based on the number of
days during such calendar year which are within the Term.

ARTICLE V.

ACCEPTANCE OF PROPERTY; REPAIRS AND MAINTENANCE

By taking occupancy of the Property, Tenant shall be deemed to have acknowledged
that it has inspected the Property and accepts it in an “as is” condition. It is
the intention of the parties that Landlord shall have no obligation of repair
under this Lease and that Tenant shall be responsible for all maintenance,
repairs, replacements and renewals.

Tenant covenants and agrees to keep and maintain the Property in good order,
condition and repair, including without limitation the interior and exterior
portions of all doors, doorchecks and operators, windows, plate glass, plumbing,
water and sewage facilities, fixtures, electrical equipment, interior and
exterior walls, ceilings and roofs, signs, interior and exterior building
appliances and similar equipment used for the Property, and heating and air
conditioning equipment, and Tenant further agrees to replace any of said
equipment when necessary. Tenant shall keep the Property and the fixtures and
equipment therein in a clean, safe and sanitary condition; will take good care
thereof; will suffer no waste or injury thereto; will neither do nor permit to
be done therein anything which is in violation of the terms of any mortgage or
insurance policy on or relating to the Property; will neither do nor permit to
be done on the Property anything in violation of any law or ordinance applicable
thereto; and will at the expiration or other termination of the Term, surrender
the same, broom clean, in the same order and condition in which they are on the
Commencement Date, ordinary wear and tear excepted. Tenant also shall be
responsible for snow removal from stoops, walkways, parking lots and driveways
on or adjoining the Property.

If Tenant refuses or neglects promptly and adequately to commence or complete
any repairs to or maintenance of the Property in the condition required above,
Landlord may, but shall not be required to, do so, in which event Tenant shall
pay the cost thereof to Landlord upon demand.

Landlord has made no representation as to any particular zoning or permitted use
of the Property, and Tenant is taking the Property without reliance upon any
representation of Landlord as to the use to which Tenant intends to put the
Property.

 

2



--------------------------------------------------------------------------------

ARTICLE VI.

INSURANCE AND INDEMNITY

Throughout the Term, Tenant at its expense shall procure and maintain public
liability insurance with respect to the use and occupancy of the Property, with
combined limits of at least $1,000,000, and Landlord of the Property shall at
all times be named as an additional insured thereon. Each such liability policy
shall provide that it cannot be canceled without thirty (30) days’ prior written
notice to Landlord and each such mortgagee.

Landlord reserves the right to place rent insurance on the Property, insuring
against the loss of rental income from this Lease in an amount not to exceed one
year’s rent. Tenant shall reimburse Landlord for the cost of all such policies
of insurance placed by Landlord. The cost of such insurance shall be additional
rent due under this Lease and shall be paid by Tenant, either in equal monthly
installments or on the anniversary date of such policy, at Landlord’s option.

Throughout the Term, Tenant at its expense shall procure and maintain insurance,
naming Landlord and its mortgagee(s) as insured parties, which covers the
Property against fire, windstorm and such other risks as may be included in all
risk type insurance as may from time to time be available, in the amount of the
full insurable value of the Property, and with such endorsements as Landlord
deems appropriate in the exercise of its reasonable business judgment. Such
insurance shall be issued so as to be in compliance with the requirements of any
mortgage encumbering the Property. Throughout the Term, Tenant at its expense
also shall procure and maintain adequate hazard insurance covering its personal
property located at the Property, and Landlord and its mortgagee(s) shall be
additional insureds under said policy. Tenant shall provide to Landlord and its
mortgagee(s), not later than ten (10) days before the Commencement Date and each
subsequent expiration date of each such policy, a copy or other evidence
acceptable to Landlord in its reasonable discretion, of each such policy and the
renewal or replacement thereof.

All policies of insurance shall carry a waiver of subrogation clause in favor of
Landlord, and Tenant hereby releases Landlord and covenants that Landlord shall
not be liable to Tenant, Tenant’s insurance carrier or carriers, or anyone
claiming under or through Tenant, for any liability for loss or damage
whatsoever occasioned to property owned by Tenant or others which is caused by
or might be incident to or may be the result of fire or any other casualty
insured under the above policies, regardless of the cause or origin of such loss
or damage, specifically including the negligence of Landlord, its agents,
employees, invitees or guests, it being the intent of the parties that as to
insured loss, Tenant shall be limited to recovery from any insurance which it
carries or shall have assumed the risk of such loss.

Tenant shall defend, indemnify and hold Landlord harmless against any and all
claims, damages and lawsuits and any orders, decrees or judgments which may be
entered therein, brought for damages or alleged damages resulting from any
injury to person or property or from loss of life sustained in or about the
Property, and Tenant agrees to save Landlord harmless from, and indemnify
Landlord against, any and all injury, loss or damage, of whatever nature, to any
person or property caused by or resulting from any act, omission or negligence
of Tenant or any employee or agent of Tenant.

 

3



--------------------------------------------------------------------------------

Landlord shall not be liable to Tenant or to any other person or persons for or
on account of any injury or damage to person or property arising on or occurring
on the Property or resulting from falling ceilings or walls or wall coverings,
gas leakage, electrical malfunction, plumbing malfunction, dampness, water or
rain which may leak from any part of the Property, from pipes, appliances or
plumbing works therein or from the roof, street or subsurface or from any other
place, or resulting from any other cause whatsoever, or from loss of or damage
to property caused by theft or burglary or any other cause.

Notwithstanding the foregoing, to the extent that any mortgage placed on the
Property by Landlord requires insurance coverage exceeding, in policy limits or
scope, the provisions of this Article, Tenant shall provide the insurance
required by such mortgage unless and until such mortgage shall have been fully
paid and satisfied or until the Term shall have expired or otherwise ended.

ARTICLE VII.

UTILITIES

Tenant shall be liable for and agrees to pay before delinquent the charges for
all utility services rendered or furnished to the Property, including heat,
water, natural gas, electricity, sewer, sewage treatment facilities and the
like, which may be levied, imposed or assessed against the Property during the
Term.

ARTICLE VIII.

SUBLEASING OR ASSIGNMENT

Tenant may not sublease, sell, assign, mortgage or transfer any of its interest
in this Lease or the Property without the prior written consent of Landlord,
which consent may be granted or withheld in Landlord’s sole and absolute
discretion. Any such assignment or subletting will not release Tenant from its
obligations under this Lease, unless expressly agreed to by Landlord in writing.
If Tenant shall become a debtor under the United States Bankruptcy Code, shall
have or suffer the appointment of a receiver of its property, shall make an
assignment for the benefit of its creditors, or its rights hereunder shall be
taken under execution, it shall be construed as an assignment of this Lease
within the meaning hereof, and Landlord shall have all rights and remedies
available to Landlord upon default by Tenant.

ARTICLE IX.

ALTERATIONS

Tenant will not make any alterations to the Property without the written consent
of Landlord, which consent will not be unreasonably withheld or delayed provided
such alterations will not cause a breach or default under any mortgage on the
Property. If Tenant shall desire to make any such alterations, an accurate
written description thereof shall first be submitted to and approved by Landlord
in writing, and any such alterations shall be done by Tenant at its own expense.
Tenant agrees that all such work shall be done in a good, workerlike manner, and
in conformance with applicable building codes, that the structural integrity of
the Property shall not be impaired, and that no liens shall attach to the
Property by reason thereof. Unless Landlord shall elect that all or any part of

 

4



--------------------------------------------------------------------------------

such alterations shall remain, the Property shall be restored to its original
condition (except as to any part of said alterations which Landlord shall elect
to remain) by Tenant before the expiration of the Term at Tenant’s expense. Any
such alterations or any improvements made by Tenant to the Property which
Landlord elects shall remain at the expiration or sooner termination of the Term
shall become the property of Landlord as soon as they are affixed to the
Property and all right, title and interest therein of Tenant shall immediately
cease unless otherwise agreed to in writing. Tenant further agrees that if
Tenant makes such alterations, Tenant will indemnify and save Landlord harmless
from all expenses, liens, claims or damages to persons, property or the Property
arising out of or resulting from Tenant’s undertaking or making of such
alterations or additions.

ARTICLE X.

USE

Tenant shall not store any goods or merchandise in or use the Property for any
purpose which will in any way impair or violate the requirements of any policies
of insurance on the Property. Tenant and its use of the Property will comply
with all statutes, ordinances, rules, orders, regulations and requirements of
all federal, state, city and local governments, and with all rules, orders and
regulations of the applicable board of fire underwriters which affect the use of
the Property.

ARTICLE XI.

RIGHT TO INSPECT

Landlord shall have the right to keep pass keys to the Property. Tenant agrees
that no additional locks will be placed on any doors without the written consent
of Landlord.

Landlord and its agents and employees shall have the right to enter the Property
at all reasonable times to inspect the Property, to make repairs, and to
maintain the Property, and to exhibit the Property to prospective tenants and to
place upon the doors or in the windows or elsewhere on the Property any usual or
ordinary “for lease” signs.

ARTICLE XII.

DESTRUCTION OF THE PROPERTY

In the event the Property shall be destroyed or so damaged by fire, explosion,
windstorm or other casualty as to be entirely untenantable, Landlord may restore
the Property within a reasonable time (after giving to Tenant the notice
hereafter referred to) or may terminate this Lease and the Term as of the date
of the destruction or damage, in either case by giving Tenant notice within
thirty (30) days after the date of the destruction or damage. If, however, the
Property shall be so slightly injured by any cause as not to be rendered unfit
for occupancy, Landlord shall repair and restore the same with reasonable
promptness to as near as practicable its

 

5



--------------------------------------------------------------------------------

pre-existing condition; provided, however, Landlord shall not be obligated to
expend any sums in excess of the amount of insurance proceeds which it receives
on account of said casualty. Rent shall be prorated on the basis of usable space
during such repairing or restoration. If the damage is not repaired by Landlord
within a reasonable time or in any event within one hundred eighty (180) days
after the damage occurred, Tenant shall have the right to terminate this Lease
by giving to Landlord notice of such termination within thirty (30) days after
the end of such 180-day period.

ARTICLE XIII.

DEFAULT

Each of the following shall be deemed a default by Tenant and a breach of this
Lease:

a. Failure to pay the rent herein reserved, or any part thereof, for a period of
five (5) days after the due date.

b. Failure to pay any additional rent for a period of five (5) days after notice
of non-payment thereof.

c. Failure to do, observe, keep and perform any of the terms, covenants,
conditions, agreements and provisions of this Lease to be done, observed, kept
or performed by Tenant for a period of ten (10) days after notice specifying
such failure.

d. Abandonment of the Property by Tenant, adjudication of Tenant as a debtor
under the United States Bankruptcy Code, making by Tenant of a general
assignment for the benefit of creditors, appointment of a permanent receiver or
trustee in bankruptcy for Tenant or substantially all of Tenant’s property, or
appointment of a temporary receiver which is not vacated within thirty (30) days
after the date of such appointment.

ARTICLE XIV.

REMEDIES ON DEFAULT

In the event of any such default by Tenant and at any time thereafter, Landlord
may at its option and without limiting Landlord in the exercise of any other
right or remedy it may have on account of such default, and without any further
demand or notice:

a. Pay such sums of money as may be required to cure (in whole or in part) such
default, such as but not limited to, the cost of purchasing insurance, making
repairs, performing maintenance, or otherwise performing on behalf of Tenant any
obligation of Tenant hereunder, and the sums paid by Landlord shall be
immediately due and payable by Tenant to Landlord and shall be additional rent
due under this Lease.

b. Declare this Lease at an end, re-enter the Property with or without process
of law, eject all parties in possession, and repossess and enjoy the Property
together with all additions, alterations and improvements thereto.

 

6



--------------------------------------------------------------------------------

c. Re-enter the Property with our without process of law, eject all parties in
possession thereof and without terminating this Lease, at any time and from time
to time, relet the Property or any part or parts thereof, for the account of
Tenant or otherwise, receive and collect the rents therefor, applying the same
first to the payment of such expenses as Landlord may have paid, assumed or
incurred in recovering possession of the Property, including costs, expenses and
attorneys’ fees, and for placing the same in good order and condition or
preparing or altering the same for reletting and all other expenses, commissions
and charges paid, assumed or incurred by Landlord in reletting the Property, and
then to the fulfillment of the covenants of Tenant. Any such reletting as
provided for herein may be for the remainder of the Term or for a longer or
shorter period, and Landlord may execute any lease made pursuant to this Lease
in its own name. Tenant shall pay to Landlord all such sums required to be paid
by Tenant up to the time of reentry by Landlord, and thereafter Tenant shall, if
required by Landlord, pay to Landlord until the end of the Term the equivalent
of the amount of all rent and other charges required to be paid by Tenant under
the terms of this Lease, less the avails of such reletting during the Term, if
any, after payment of the expenses of Landlord as aforesaid, and the same shall
be due and payable on the same days that rent is due hereunder.

The foregoing rights and remedies of Landlord shall be cumulative to each other
and to all other rights and remedies now or hereafter given to Landlord by law
or by the terms of this Lease.

ARTICLE XV.

LIENS

Tenant shall not do or cause anything to be done whereby the Property may be
encumbered by any mechanic’s or other statutory or contractual lien. Whenever
and as often as any mechanic’s or other lien is filed against the Property
purporting to be for labor or materials furnished or to be furnished to Tenant
or to the Property at the request of Tenant or any contractor or subcontractor
of Tenant, Tenant shall remove the lien by payment or by bonding with a surety
company authorized to do business in Minnesota within thirty (30) days after the
date of recording of said mechanic’s or other lien. Should Tenant fail to take
the foregoing steps within said thirty (30) day period, Tenant shall be in
default under this Lease and Landlord shall have the right, among other things,
to pay said lien without inquiring into the validity thereof, and Tenant
forthwith shall reimburse Landlord for the total expense incurred by Landlord in
discharging said lien, as additional rent hereunder.

ARTICLE XVI.

NO WAIVER

No agreement to accept a surrender of the Property shall be valid unless in a
writing signed by Landlord. The delivery of keys to any employee of Landlord or
Landlord’s agents shall not operate as a termination of this Lease or a
surrender of the Property. No waiver by Landlord of a breach of any covenant,
condition or agreement herein contained shall operate as a waiver of such
covenant, condition or agreement itself or of any subsequent breach thereof. No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly
installments of rent herein stipulated or of additional rent due hereunder shall
be deemed to be other than on account

 

7



--------------------------------------------------------------------------------

of the earliest stipulated rent, nor shall any endorsement or statement on any
check or letter accompanying the check for payment of rent be deemed an accord
and satisfaction, and Landlord may accept such check or partial payment without
prejudice to Landlord’s right to recover the balance of such rent or to pursue
any other remedy provided in this Lease.

ARTICLE XVII.

QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the rent and performing the covenants
hereof, shall at all times during the Term, peaceably and quietly have, hold and
possess and enjoy the Property.

ARTICLE XVIII.

MISCELLANEOUS PROVISIONS

Any and all reasonable attorneys’ fees, costs of collection and expenses
incurred by Landlord in the enforcement of any of the terms or conditions of
this Lease, whether or not incurred in connection with any legal proceeding,
shall be payable by Tenant, and such attorneys’ fees, costs and expenses shall
be deemed additional rent and shall, upon the giving of notice thereof by
Landlord to Tenant, be immediately due and payable to Landlord by Tenant. In the
event Landlord shall commence legal action, or any eviction proceeding or other
proceeding for collection of rent due hereunder, all such attorneys’ fees and
costs shall for the purposes of such action or proceeding be deemed a past due
obligation to pay rent.

Tenant has no right to light from or air space over any property adjoining the
Property.

All notices, consents, demands and requests which may be or are required to be
given by either party to the other shall be in writing, and shall be deemed to
have been given on the earliest to occur of (i) when personally delivered, or
(ii) when sent by confirmed fax (telecopy) provided the original thereof is
mailed by first class mail promptly after transmission of such fax or (iii) when
deposited with the United States Postal Service, registered or certified mail,
postage prepaid with return receipt requested, in each case addressed as
follows:

 

If to Landlord:

   JFS Desert Fountain Properties, LLC    60 South Sixth Street, Suite 2540   
Minneapolis, MN 55402;

If to Tenant:

   Classic Affairs, Inc.    115 4th Street South    Minneapolis, MN 55402.

Any written notice given in a manner other than specified in this Lease shall be
deemed to have been given only upon actual receipt by the addressee. Either
party may change its address for notices at any time and from time to time, by
notice to the other party.

 

8



--------------------------------------------------------------------------------

This Lease contains the entire agreement between the parties and may not be
amended or modified except in writing. The terms, conditions and covenants
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant and their respective successors, legal representatives and permitted
assigns.

This Lease shall be governed by and construed under the laws of the State of
Minnesota.

In the event that any provision of this Lease shall be held invalid or
unenforceable, no other provision of this Lease shall be affected by such
holding, and all remaining provisions of this Lease shall continue in full force
and effect.

Article captions are inserted only for convenience of reference, and are not
intended to define, limit or describe the scope, intent and language of this
Lease or its provisions.

The term Landlord as used herein shall mean the owner of the Property from time
to time, so that in the event of any sale or transfer of the Property, the
covenants and obligations of Landlord hereunder shall be imposed upon such
successor in interest and any prior Landlord shall be freed and relieved of all
covenants and obligations of Landlord hereunder. Tenant agrees that upon
assignment by Landlord of Landlord’s interest in this Lease and the Property,
Landlord shall not thereafter be liable for performance of any of Landlord’s
covenants and agreements contained in this Lease, and Tenant agrees that
Landlord’s liability to Tenant for the performance of Landlord’s covenants and
agreements under this Lease shall be limited to Landlord’s interest in the
Property.

 

LANDLORD:     TENANT:   JFS DESERT FOUNTAIN PROPERTIES, LLC     CLASSIC AFFAIRS,
INC.    

/s/ J. Sabes

     

/s/ Donald W. Prosser

  By:   J. Sabes     By:   Donald W. Prosser   Its:   Managing Member     Its:  
Chief Financial Officer  

 

9